 

 

Case 1:20-cv-00061-JRH-BKE Document 8 Filed 06/19/20 Page 1 of 2

 

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF GEORGIA

CLERK__
AUGUSTA DIVISION SO. DIST. OF GA,
QUINT L. EVANS, )
Petitioner,
V. 5 CV 120-061
RICHARD ROUNDTREE, Sheriff,
Respondent.

ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which objections have been filed. (Doc. no. 7.)
The Magistrate Judge recommended dismissing the petition without prejudice because
Petitioner has not exhausted his state court remedies and this federal court should not
interfere with an ongoing state prosecution. (See doc. no. 5.) Petitioner provides no new
information warranting rejection of any portion of the Magistrate Judge’s analysis.

Accordingly, the Court OVERRULES all objections, ADOPTS the Report and
Recommendation of the Magistrate Judge as its opinion, and DISMISSES this petition filed
pursuant to 28 U.S.C. § 2241 without prejudice.

Further, a state prisoner seeking relief under § 2241 must obtain a certificate of
appealability (“COA”) before appealing the denial of his application for a writ of habeas
corpus. See Sawyer v. Holder, 326 F.3d 1363, 1364 n.3 (11th Cir. 2003) (“[S]tate prisoners

proceeding under § 2241 must obtain a COA to appeal.”) This Court should grant a COA

 
 

 

Case 1:20-cv-00061-JRH-BKE Document8 Filed 06/19/20 Page 2 of 2

only if the prisoner makes a “substantial showing of the denial of a constitutional right.” 28
U.S.C. § 2253(c)(2). For the reasons set forth in the Report and Recommendation, and in
consideration of the standards enunciated in Slack v. McDaniel, 529 U.S. 473, 482-84
(2000), Petitioner has failed to make the requisite showing. Accordingly, the Court DENIES
a COA in this case. Moreover, because there are no non-frivolous issues to raise on appeal,
an appeal would not be taken in good faith, and Petitioner is not entitled to appeal in forma
pauperis. See 28 U.S.C. § 1915(a)(3).
Upon the foregoing, the Court CLOSES this civil action.

SO ORDERED this /9¥ ia of June, 2020, at Augusta, Georgia.

    
  

HALYZ CHIEF JUDGE
STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
